DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 1/28/2021.  

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Instant Application
US 10,353,632 
1.  A method for storing data blocks of a file or database within a volume of data, the method comprising: 
	for data blocks of a file or database that are to be encoded; 

creating frame headers to identify an encoding type and a size of the data blocks of the file or database; generating identifying sequences to identify that the data blocks of the file or database are encoded; and storing encoded data blocks of the file or database in the volume of data with the frame headers and with the identifying sequences. 






1. A method for storing a data block in a volume of data in a persistent data storage system, the method comprising: 
determining if a data block is to be encoded before the data block is stored in a volume in a persistent data storage system; 
generating an identifying sequence related to the data block; if the data block is to be encoded before the data block is stored in the volume of data in the persistent data storage system, storing the data block in the volume of data in the persistent data storage system with the identifying sequence and a frame header, the frame header including an indicator of the size of the data block and an indicator of the type of encoding; 

and if the data block is not to be encoded before the data block is stored in the volume of data in the persistent data storage system; determining if there is a match between the identifying sequence and the data block; storing the data block in the and storing the data block in the volume of data in the persistent data storage system with the identifying sequence and a frame header if there is a match between the identifying sequence and the data block, the frame header including an indicator of the size of the data block and an indicator of the type of encoding.



The other independent claims correspond as follows, and are rejected under rationale similar to that set forth above regarding claim 1:
                            Instant Application
                         US 10,353,632
Claim 10
Claim 5


	Claim 19 contains limitations similar to the method of claim 1, but further specifies that the frame headers are “per block.”  It would have been obvious to modify claim 1 of US 10,353,632 to obtain the limitations of claim 19 of the instant application, as claim 1 of US 10,353,632 specifies, “storing the data block in the volume of data in the persistent data storage system with the identifying sequence and a frame header,” indicating that the frame headers may be per-block.



REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8-11, 14, 17, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Azzarello et al (US 2007/0208893).
	Regarding Claim 1, Azzarello teaches a method for storing data blocks of a file or database within a volume of data, the method comprising: 
	for data blocks of a file or database that are to be encoded; creating frame headers to identify an encoding type and a size of the data blocks of the file or database (the data block corresponding to a file, and a header is created at step 630 of Fig. 6, “the header 234 includes…a compression [encoding] type,” Paragraph 0025, further, see Fig. 3 and Paragraph 0037 where the header identifies the corresponding variable-sized blocks, and thus identifies the size of the data block); generating identifying sequences to identify that the data blocks of the file or database are encoded (the identifying sequence corresponding to “The unique signature within the header 234 [that] may also be used to identify the file as a compressed file,” Paragraph 0025); and storing encoded data blocks of the file or database in the volume of data with the frame headers and with the identifying sequences (“the file is compressed when it includes a header,” Paragraph 0041, and the header includes the signature [identifying sequence], Paragraph 0025). 

	Regarding Claim 2, the cited prior art teaches the method as recited in claim 1 further comprising applying different encoding types to different data blocks of the file or database (“a compression type” is included in the header, Paragraphs 0025-0026). 
	Regarding Claim 5, the cited prior art teaches the method as recited in claim 1 wherein the data blocks are the unit of data that is persisted to a storage system in which the volume of data is stored (blocks are persisted on and FAT volumes of Fig. 2). 
	Regarding Claim 8, the cited prior art teaches the method as recited in claim 1 further comprising applying encoding to individual data blocks of the file or database, that are stored in the volume but that were not previously encoded within the volume, while the storage system continues to access other data blocks of the file or database within the volume of data (Paragraph 0030).
	Regarding Claim 9, the cited prior art teaches the method as recited in claim 1 further comprising removing encoding from individual data blocks of the file or database, that are stored in the volume and that were previously encoded, while the storage system continues to access other data blocks of the file or database within the volume of data (step 450 of Fig. 4, by decompressing the chunks the encoding is removed).  
	Claim 10 is the non-transitory computer-readable storage medium corresponding to the method of claim 1, and is rejected under similar rationale.
	Claim 11 is the non-transitory computer-readable storage medium corresponding to the method of claim 2, and is rejected under similar rationale.
Claim 14 is the non-transitory computer-readable storage medium corresponding to the method of claim 5, and is rejected under similar rationale.
	Claim 17 is the non-transitory computer-readable storage medium corresponding to the method of claim 8, and is rejected under similar rationale.
	Claim 18 is the non-transitory computer-readable storage medium corresponding to the method of claim 9, and is rejected under similar rationale.
	Regarding Claim 19, Azzarello teaches a method for storing data blocks of a file or database within a volume of data, the method comprising: 
	for data blocks of a file or database that are to be encoded; creating per-block frame headers to identify an encoding type and a size of the data blocks of the file or database (the data block corresponding to a file, and therefore the frame header is per-block, and a header is created at step 630 of Fig. 6, “the header 234 includes…a compression [encoding] type,” Paragraph 0025, further, see Fig. 3 and Paragraph 0037 where the header identifies the corresponding variable-sized blocks, and thus identifies the size of the data block); 
	generating per-block identifying sequences to identify that the data blocks of the file or database are encoded (the identifying sequence corresponding to “The unique signature within the header 234 [that] may also be used to identify the file as a compressed file,” Paragraph 0025); and storing encoded data blocks of the file or database in the volume of data with the per-block frame headers and with the per- block identifying sequences (“the file is compressed when it includes a header,” Paragraph 0041, and the header includes the signature [identifying sequence], Paragraph 0025).
Regarding Claim 2, the cited prior art teaches the method as recited in claim 1 further comprising applying different encoding types to different data blocks of the file or database (“a compression type” is included in the header, Paragraphs 0025-0026).

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Azzarello in view of Bojinov (US 2009/0268903).
	Regarding Claim 3, the cited prior art teaches the method as recited in claim 1 but does not explicitly teach wherein the data blocks are the smallest logical unit of storage. 
	Bojinov teaches wherein the data blocks are the smallest logical unit of storage (Paragraph 0051).
	It would have been obvious to someone having ordinary skill in the art at the time the invention was filed to have implemented the data block as the smallest unit of storage (as taught by Bojinov) in the cited prior art to allow for a uniform size of compressed data. 
	Regarding Claim 4, the cited prior art teaches the method as recited in claim 1 but does not explicitly teach wherein the data blocks are 4k bytes of data. 
	Bojinov teaches wherein the data blocks are 4k bytes of data. (Paragraph 0051).
	It would have been obvious to someone having ordinary skill in the art at the time the invention was filed to have implemented the data block as the smallest unit of storage (as taught by Bojinov) in the cited prior art to allow for a uniform size of compressed data. 
	Regarding Claim 6, the cited prior art teaches the method as recited in claim 1 wherein data is persisted in units of whole data blocks (blocks are persisted on and FAT volumes of Fig. 2).

	Bojinov teaches wherein the data blocks are the smallest logical unit of storage (Paragraph 0051).
	It would have been obvious to someone having ordinary skill in the art at the time the invention was filed to have implemented the data block as the smallest unit of storage (as taught by Bojinov) in the cited prior art to allow for a uniform size of compressed data. 
	Claim 12 is the non-transitory computer-readable storage medium corresponding to the method of claim 3, and is rejected under similar rationale.
	Claim 13 is the non-transitory computer-readable storage medium corresponding to the method of claim 4, and is rejected under similar rationale.
	Claim 15 is the non-transitory computer-readable storage medium corresponding to the method of claim 6, and is rejected under similar rationale.


ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS/OBJECTIONS
Specification Objections
	Applicant's arguments/amendments with respect to the title have been considered and have overcome the Examiner’s prior objections and thus are withdrawn.
Claim Objections
	Applicant's arguments/amendments with respect to the claim objections of claim 15 has been considered and have overcome the Examiner’s prior objections and thus are withdrawn.

Rejections - USC 112
	Applicant's arguments/amendments with respect to claims 11-18 have been considered and have overcome the Examiner’s prior rejections and thus are withdrawn.
ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Independent claims 1 and 10:
	On pages 9-10 of the submitted remarks, applicant argues the cited prior art fails to teach or suggest the claims as recited because the cited prior art teaches a method for storing data at a “file level” instead of a “block level.”  
	This argument has been considered but is not persuasive.  
	In the broadest reasonable interpretation, a “block” of data is any collection of data.  Therefore, each file of Azzarello is considered a “block” of data in a database, giving database the ordinary meaning of “a structured set of data held in a computer.”  Therefore, the cited prior art teaches, for data blocks of a file or database that are to be encoded, storing encoded data blocks of the file or database in the volume of data with the frame headers and with the identifying sequences as recited in the independent claims.

	Dependent claim 2:
	Applicant argues the cited prior art fails to teach “applying different encoding types to different data blocks of the file or database.”  
	This argument has been considered but is not persuasive.
	As noted above, the “file” has been mapped to a “block,” as it is a block of data in a database in the broadest reasonable interpretation.  Azzarello further teaches using different types of encoding (Paragraph 0026).  Therefore, the cited prior art teaches the limitations of claim 2.

	Dependent claims 8 and 17:
	Applicant argues the cited prior art fails to teach “encoding to individual data blocks of the file or database, that are stored in the volume but that were not previously encoded within 
	This argument has been considered but is not persuasive.
	As noted above, the “file” has been mapped to a “block,” as it is a block of data in a database in the broadest reasonable interpretation.  Azzarello further teaches encoding to individual data blocks of the file or database, that are stored in the volume but that were not previously encoded within the volume, while the storage system continues to access other data blocks of the file or database within the volume of data (Paragraph 0030).  Therefore, the cited prior art teaches the limitations of claim 8.

	Dependent claims 9 and 18:
	Applicant argues the cited prior art fails to teach “removing encoding from individual data blocks of the file or database, that are stored in the volume and that were previously encoded, while the storage system continues to access other data blocks of the file or database within the volume of data.”
	This argument has been considered but is not persuasive.
	As noted above, the “file” has been mapped to a “block,” as it is a block of data in a database in the broadest reasonable interpretation.  Azzarello further teaches removing encoding from individual data blocks of the file or database, that are stored in the volume and that were previously encoded, while the storage system continues to access other data blocks of the file or database within the volume of data (step 450 of Fig. 4).  Therefore, the cited prior art teaches the limitations of claim 9.

	Examiner note:
	While the examiner believes the cited prior art teaches the elements of the claims when construing a file as a “data block of a database,” further prior art teaches creating headers for 
	Bojinov et al (US 2009/0190760), particularly Paragraph 0042 (previously cited in the Non-Final Rejection mailed 7/28/2020); and
	Radermacher et al (US 6,657,562), particularly C2 L25-30.
	
CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have been rejected in the application.
      DIRECTION OF FUTURE CORRESPONDENCES 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135